Citation Nr: 1737254	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  16-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling prior to May 23, 2016 and 20 percent disabling thereafter.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling prior to May 23, 2016 and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Marine Corps from July 1965 to July 1969.  He also had service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the U.S. Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  The decision continued the evaluations of the Veteran's service-connected peripheral neuropathy at 10 percent for each of the right and left lower extremities.  The Veteran timely appealed the decision with a notice of disagreement received by VA in July 2014.  The appeal was perfected with a timely filing of a substantive appeal in April 2016.

In a December 2017 rating decision, the RO increased the Veteran's peripheral neuropathy ratings to 20 percent for each lower extremity, effective May 23, 2016.


FINDING OF FACT

The Board has been notified that the appellant died in August 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under [38 U.S.C.A. § 5121(a)]."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


